Case 2:17-cr-20522-TGB-MKM ECF No. 64, PageID.490 Filed 04/07/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,                       2:17-CR-20522-TGB


                  Plaintiff,
                                                    ORDER FOR
      vs.                                    SUPPLEMENTAL BRIEF


(2) CORTNEY SHIELDS,


                  Defendant.


     The government is directed to provide the Court with supplemental

briefing regarding the progress of inmate COVID-19 vaccination at FCI

Allenwood and any information regarding whether Mr. Shields has

received a vaccine. The brief is due on or before April 15, 2021.

     DATED this 7th day of April, 2021.


                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
